 Case 2:19-cv-00329-GMN-EJY Document 126 Filed 03/05/21 Page 1 of 2




     KATHLEEN BLISS, ESQ. (NV Bar #7606)
 1
     Email: kb@kathleenblisslaw.com
 2   KATHLEEN BLISS LAW, PLLC
     1070 West Horizon Ridge Parkway, Suite 202
 3   Henderson, Nevada 89012
     Tele: (702) 463-9074
 4
     -and-
 5   PAUL S. PADDA, ESQ. (NV Bar #10417)
     Email: psp@paulpaddalaw.com
 6   DAVID J. STANDER, ESQ. (Admitted PHV)
 7   Email: dstanderlaw@gmail.com
     PAUL PADDA LAW, PLLC
 8   4560 South Decatur Blvd., Suite 300
     Las Vegas, Nevada 89103
 9   Tele: (702) 366-1888
10   -and-
     DOUGLASS A. MITCHELL, ESQ. (NV Bar #3775)
11   Email: dmitchell@jenner.com
     JENNER & BLOCK, LLP
12   1099 New York Avenue, N.W., Suite 900
13   Washington, D.C. 20001-4412
     Tele: (202) 639-6090
14
     Attorneys for Plaintiff
15
16
                               UNITED STATES DISTRICT COURT

17                                     DISTRICT OF NEVADA

18   NAVAJO HEALTH FOUNDATION – SAGE
     MEMORIAL HOSPITAL, INC. (doing
19   business as “Sage Memorial Hospital”); an
20   Arizona non-profit corporation,

21                               Plaintiff,          Case No. 2:19-cv-0329-GMN-EJY
22          vs.
23                                             JOINT STIPULATION TO EXTEND
     RAZAGHI DEVELOPMENT COMPANY,              TIME FOR PLAINTIFF TO RESPOND
24   LLC; a Nevada limited liability company   TO DEFENDANTS’ OBJECTIONS TO
     (doing business as “Razaghi Healthcare”), THE UNITED STATES MAGISTRATE
25   AHMAD R. RAZAGHI; individually, TAUSIF JUDGE’S ORDER AND REPORT AND
26   HASAN; individually, DOES 1-10;           RECOMMENDATION

27                              Defendants.          (SECOND REQUEST)
28

                                                 1
 Case 2:19-cv-00329-GMN-EJY Document 126 Filed 03/05/21 Page 2 of 2




 1          The parties, by and through their respective counsel, hereby stipulate to permit Plaintiff
 2   an additional 1 business day, or until March 8, 2021, to respond to Defendants’ Objections to
 3   the United States Magistrate Judge’s January 15, 2021 Order and Report and Recommendation.
 4   This is the parties’ second request related to the matters set forth herein. The parties
 5   respectfully request that the Court approve this Stipulation. In support of this Stipulation, the
 6   parties rely upon the facts set forth below.
 7          The United States Magistrate Judge assigned to this matter issued an Order and a Report
 8   and Recommendation (“Report”) on January 15, 2021. ECF No. 117. Defendants filed an
 9   Objection to that Report on February 12, 2021. ECF No. 121. Pursuant to this Court’s Local
10   Rules of Civil Practice, Plaintiff is permitted a response to the Objection filed by Defendants.
11   Plaintiff’s current deadline for filing that response is March 5, 2021. Undersigned counsel,
12   however, has notified undersigned defense counsel that while he has substantially completed a
13   response to the Defendants’ Objection (ECF No. 121), he needs additional time to have his co-
14   counsel review and approve the filing. Additionally, undersigned counsel for Plaintiff was only
15   recently able to obtain an appointment today for the COVID vaccine and will need to leave the
16   office to receive that. In light of the foregoing, the parties stipulate and agree that good cause
17   supports this request for a 1 business day extension of time.
18          For the reasons set forth above, the parties respectfully approve this Stipulation and
19   permit Plaintiff to file a response to Defendants’ Objections on or before March 8, 2021.
20
     /s/ Kris Leonhardt                                              /s/ Paul S. Padda
21   _________________________                                       _________________________
     Pavneet S. Uppal, Esq.                                          Kathleen Bliss, Esq.
22
     Kris Leonhardt, Esq.                                            Paul S. Padda, Esq.
23   Brian L. Bradford, Esq                                          David Stander, Esq.
                                                                     Douglass A. Mitchell, Esq.
24   Counsel for Defendants
25                                                                   Counsel for Christi El-Meligi,
     Dated: March 5, 2021                                            Netrisha Dalgai and Navajo Health
26                                                                   Foundation – Sage Memorial
       IT IS SO ORDERED.                                             Hospital, Inc.
27
28                                                                   Dated: March 5, 2021
       _______________________
       U.S. MAGISTRATE JUDGE                          2

       Dated: March 5, 2021
